USCA4 Appeal: 22-1036       Doc: 11          Filed: 12/14/2022      Pg: 1 of 4




                                              UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                                 No. 22-1036


        CHERYL A. PAULEY, on behalf of deceased biological son Tavon Pauley, and
        others next-of-kin, interested, and similarly situated, and friend of this court, et al.,

                              Plaintiff - Appellant,

                      v.

        BRIAN NORAN, Virginia Secretary of Public Safety, subordinates, subsidiaries, et
        al.; HAROLD W. CLARKE, VDOC’s Director, Subordinates, Subsidiaries, et al.;
        DR. STEVE HERRICK, VDOC Offender Health Services Director, Subordinates,
        and medical units levels 1 to 6 subsidiaries, et al.,

                              Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Abingdon. James P. Jones, Senior District Judge; Pamela Meade Sargent, Magistrate
        Judge. (1:21-cv-00046-JPJ-PMS)


        Submitted: October 28, 2022                                     Decided: December 14, 2022


        Before DIAZ and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        Cheryl A. Pauley, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1036       Doc: 11          Filed: 12/14/2022      Pg: 2 of 4




        PER CURIAM:

               Cheryl A. Pauley seeks to appeal the district court’s orders dismissing without

        prejudice 1 her 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and

        denying her Fed. R. Civ. P. 59(e) motion, as well as the magistrate judge’s order denying

        her postjudgment motion for a change of venue. 2 We affirm in part and dismiss in part.

               As a threshold matter, we are required to inquire into our own jurisdiction, even if

        the parties do not dispute it. Clarke v. Cartledge, 829 F.3d 303, 305 (4th Cir. 2016). In

        civil cases, parties have 30 days after the entry of the district court’s final judgment or order

        to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the appeal

        period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

        4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

        requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its dismissal order on November 22, 2021. Pauley filed

        the notice of appeal on January 10, 2022. Although Pauley filed postjudgment motions on

        December 27, 2021, more than 28 days after the entry of the underlying judgment, those

        motions did not toll the appeal period applicable to the underlying judgment. See Fed. R.




               1
                 The district court’s dismissal order, which dismissed the complaint without
        prejudice but without leave to amend, is final and appealable. See Britt v. DeJoy, 45 F.4th
        790, 796 (4th Cir. 2022) (en banc) (published order).
               2
                 Insofar as Pauley addresses a letter she received from the district court before her
        civil proceedings commenced, that correspondence is not a “final decision” appealable to
        this court. See 28 U.S.C. § 1291.

                                                       2
USCA4 Appeal: 22-1036       Doc: 11         Filed: 12/14/2022      Pg: 3 of 4




        App. P. 4(a)(4)(A) (iv), (vi); Panhorst v. United States, 241 F.3d 367, 370 (4th Cir. 2001).

        We therefore lack jurisdiction over Pauley’s appeal of the district court’s dismissal order.

               Pauley’s appeal of the orders denying her postjudgment motions was timely. See

        Fed. R. App. P. 4(a)(1)(A), (4). Nevertheless, the magistrate judge’s order denying

        Pauley’s postjudgment motion for a change of venue was not a final order, as the parties

        did not consent to proceed before a magistrate judge under 28 U.S.C. § 636(c). See Jaquez

        v. United States, 36 F.4th 725, 727 (7th Cir. 2022); Rajaratnam v. Moyer, 47 F.3d 922, 924

        & n.6 (7th Cir. 1995); Colo. Bldg. & Constr. Trades Council v. B.B. Andersen Constr. Co.,

        879 F.2d 809, 811 (10th Cir. 1989). Thus, we also lack jurisdiction to consider Pauley’s

        appeal of the magistrate judge’s order denying a change of venue.

               Turning to the district court’s order denying Rule 59(e) relief, a motion for

        reconsideration that is filed more than 28 days after the underlying judgment generally

        should be treated as a Fed. R. Civ. P. 60(b) motion, even if it is labeled by the litigant as a

        Rule 59(e) motion. See In re Burnley, 988 F2.d 1, 3 (4th Cir. 1992) (per curiam); Dove v.

        CODESCO, 569 F.2d 807, 809 (4th Cir. 1978). Nevertheless, even construing Pauley’s

        motion as a Rule 60(b) motion, we conclude that the district court committed no reversible

        error in denying postjudgment relief. 3 See Wells Fargo Bank, N.A. v. AMH Roman Two


               3
                 Insofar as Pauley’s motion could fairly be construed as seeking leave to amend the
        complaint, we conclude that request was properly denied. See ACA Fin. Guar. Corp. v.
        City of Buena Vista, 917 F.3d 206, 218 (4th Cir. 2019) (“[A] district court does not abuse
        its discretion by declining to grant a request to amend when it is not properly made as a
        motion.”); see also In re Triangle Capital Corp. Sec. Litig., 988 F.3d 743, 750 (4th Cir.
        2021) (“[D]istrict courts are free to deny leave to amend as futile if the complaint fails to
        withstand [Fed. R. Civ. P.] 12(b)(6) scrutiny.”); Ashcroft v. Iqbal, 556 U.S. 662, 676, 678
        (Continued)
                                                      3
USCA4 Appeal: 22-1036         Doc: 11      Filed: 12/14/2022     Pg: 4 of 4




        NC, LLC, 859 F.3d 295, 299 (4th Cir. 2017) (describing requirements for Rule 60(b) relief);

        CNF Constructors, Inc. v. Donohoe Constr. Co., 57 F.3d 395, 400 (4th Cir. 1995) (“Rule

        60(b) does not authorize a motion merely for reconsideration of a legal issue.” (internal

        quotation marks omitted)).

               Accordingly, we dismiss the appeal in part, insofar as Pauley challenges the district

        court’s dismissal order and the magistrate judge’s postjudgment order denying a change of

        venue. We affirm in part, insofar as Pauley challenges the district court’s order denying

        Rule 59(e) relief. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                              DISMISSED IN PART,
                                                                              AFFIRMED IN PART




        (2009) (describing Rule 12(b)(6) standard and explaining that vicarious liability does not
        apply to § 1983 actions); Campbell v. Florian, 972 F.3d 385, 398 (4th Cir. 2020)
        (describing requirements for supervisory liability under § 1983).

                                                     4